Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 20, 2018

The Court of Appeals hereby passes the following order:

A18D0337. E. HOWARD CARSON, JR. et al. v. TOM BROWN et al.

      E. Howard Carson, Jr. and Red Bull Holdings II, LLC filed a petition for writ
of mandamus against Tom Brown and Carroll Williams, individually and in their
respective official capacities as employees of the Forsyth County Department of
Planning and Community Development, seeking an order directing Brown and
Williams to process their application for a land disturbance permit.
      Brown and Williams filed a motion for judgment on the pleadings. The trial
court granted the motion in part, dismissing the claims directed against them in their
individual capacities, and denied the motion as to the claims directed against them in
their official capacities. Brown and Williams timely filed an application for
discretionary appeal in the Supreme Court of Georgia which transferred the
application to this Court. See Case No. S18D0663 (transferred Feb. 19, 2018).
      It appears that the order the applicants seek to appeal is directly appealable.
All judgments or orders granting or refusing to grant mandamus are directly
appealable. OCGA § 5-6-34 (a) (7); In re Paul, 270 Ga. 680, 682 (513 SE2d 219)
(1999) (“Besides final judgments, the statute provides for the direct appeal of
judgments or orders that may have an irreparable effect on the rights of parties, such
as rulings in contempt, injunction, and mandamus actions.”). We will grant an
otherwise timely application for discretionary appeal if the lower court’s order is
subject to direct appeal. See OCGA § 5-6-35 (j).
      Accordingly, this application is hereby GRANTED, and the applicants shall
have ten days from the date of this order to file a notice of appeal with the trial court
if they have not already done so. See OCGA § 5-6-35 (g). The clerk of the trial court
is DIRECTED to include a copy of this order in the record transmitted to the Court
of Appeals.
                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      03/20/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.